DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The preliminary amendment filed on April 12, 2022 has been entered. Claims 2-21 are now pending in the application.

Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double patenting between App. 17/717307 and US Patent No. 11,301,681 B1
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7, 12, and 17 of US Patent No. 11,301,681 B1 in view of Bryant (US 2014/0237578 A1) in view of Adogla (US 8,961,315 B1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of US Patent No. 11,301,681 B1 to use the location based AR exchange features of Bryant in order to allow for providing the user with techniques for using location-based augmented reality for the exchange of items based on location sensing and associated triggering icons between mobile users where the recipient user can retrieve and redeem a value item representing currency or purchasing power while further incorporating the task providing features of Adogla in order to allow for automated operations of a system that receives multiple tasks from a task fulfillment system and provides the multiple tasks to multiple users as part of playing an electronic game in which users can be compensated based on performance of the task, applicable to improving virtual transaction and user interaction in AR systems.
Application 17/717307
U.S. Patent No. 11,301,681 B2
Claim 2
Claim 1 + Bryant in view of Adogla
Claim 3
Claim 1 + Bryant in view of Adogla
Claim 4
Claim 3 + Bryant in view of Adogla
Claim 5
Claim 4 + Bryant in view of Adogla
Claim 6
Claim 6 + Bryant in view of Adogla
Claim 7
Claim 6 + Bryant in view of Adogla
Claim 8
Claim 4 + Bryant in view of Adogla
Claim 9
Claim 3 + Bryant in view of Adogla
Claim 10
Claim 7 + Bryant in view of Adogla
Claim 11
Claim 12 + Bryant in view of Adogla
Claim 12
Claim 12 + Bryant in view of Adogla
Claim 13
Claim 12 + Bryant in view of Adogla
Claim 14
Claim 12 + Bryant in view of Adogla
Claim 15
Claim 12 + Bryant in view of Adogla
Claim 16
Claim 12 + Bryant in view of Adogla
Claim 17
Claim 12 + Bryant in view of Adogla
Claim 18
Claim 12 + Bryant in view of Adogla
Claim 19
Claim 17 + Bryant in view of Adogla
Claim 20
Claim 17 + Bryant in view of Adogla
Claim 21
Claim 17 + Bryant in view of Adogla


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for lack of antecedent basis.

In regards to independent claim 2, the limitation recites “the service provider” in line 4, in which no previous instance of “a service provider” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 20, the limitation recites “the specified change” in line 3, in which no previous instance of “a specified change” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claims 2-10, these claims depend from rejected base claim 2, and thus there is insufficient antecedent basis for the limitations in these claims.

Claims 17 and 18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to dependent claim 17, the limitation discloses “determining that the account is authorized to view the virtual object", in which it is unclear as to whether the claim is referring the first account or second account, and thus the limitation has been rendered indefinite. 
In regards to dependent claim 18, the limitation discloses “wherein the account is determined to be authorized", in which it is unclear as to whether the claim is referring the first account or second account, and thus the limitation has been rendered indefinite. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant (US 2014/0237578 A1, hereinafter referenced “Bryant”) in view of Adogla (US 8,961,315 B1, hereinafter “Adogla”).

1. (Cancelled)  

In regards to claim 2. (New) Bryant discloses a system (Bryant, Abstract) comprising: 
-a non-transitory memory (Bryant, paragraph [0041]; Reference discloses non-transitory CRM);
-and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the service provider system to perform operations (Bryant, paragraph [0041]; Reference discloses non-transitory CRM and mobile device 4, 6, and server 2 for implementing software/hardware functions)) comprising: 
-receiving, from a first account, a request to place a virtual object in a real-world environment captured in an augmented reality experience as first image data by a first device (Bryant, Fig. 2 paragraph [0043]; Reference discloses FIG. 2 provides an overview showing the steps for a first, provider person or entity to successfully leave a virtual token (i.e. place a virtual object in a real-world environment captured in an augmented reality experience as first image data by a first device having first account) with a financial or other value in a specific location, pay for that value, and notify one or more second, recipient users such as people or entities….400 retrieval by the second, recipient user of the virtual token; and, 500 redemption by the second, recipient user of the virtual token. Fig. 1 illustrates the mobile devices 4, 6 for facilitating the financial transactions), 
-
-generating the virtual object for presentment in the augmented reality experience (Bryant, Fig. 2 paragraph [0043]; Reference discloses FIG. 2 provides an overview showing the steps for a first, provider person or entity to successfully leave a virtual token (i.e. generated virtual object in augmented reality experience) with a financial or other value in a specific location, pay for that value, and notify one or more second, recipient users such as people or entities….400 retrieval by the second, recipient user of the virtual token; Fig. 1 illustrates the mobile devices 4, 6 for facilitating the financial transactions); 
-detecting, from second image data of the real-world environment captured by a second account operating on a second device in the augmented reality experience, identifying characteristics that indicate the second image data is related to the first image date (Bryant, Fig. 2 paragraph [0043] and [0044]; Reference discloses FIG. 2 provides an overview showing the steps for a first, provider person or entity to successfully leave a virtual token with a financial or other value in a specific location, pay for that value, and notify one or more second, recipient users such as people or entities. This shows how the one or more second users can locate, retrieve, and redeem the tokens. Such methods can include 100 placement of the virtual token/triggering icon; 200 authorization for at least one second, recipient user to access the virtual token; 300 notification of the second, recipient user of the existence and/or location of the virtual token; 400 retrieval by the second, recipient user of the virtual token; and, 500 redemption by the second, recipient user of the virtual token. Fig. 1 illustrates the mobile devices 4, 6 for facilitating the financial transactions. Paragraph [0044] discloses in exemplary FIG. 3, the steps for placement of a placement of the virtual token/triggering icon 100 can include selecting a reward or other virtual value item 102, selecting a token or icon to represent the virtual value item 104; selecting a target token such as a geotag token 106 and designating at least one recipient (second user(s)) 108 (placement/location interpreted as identifying characteristics); 
-presenting the virtual object for viewing in the augmented reality experience by the second device experience (Bryant, Fig. 2 paragraph [0043] and [0044]; Reference discloses FIG. 2 provides an overview showing the steps for a first, provider person or entity to successfully leave a virtual token with a financial or other value in a specific location, pay for that value, and notify one or more second, recipient users such as people or entities. This shows how the one or more second users can locate, retrieve, and redeem the tokens. Such methods can include 100 placement of the virtual token/triggering icon; 200 authorization for at least one second, recipient user to access the virtual token; 300 notification of the second, recipient user of the existence and/or location of the virtual token; 400 retrieval by the second, recipient user of the virtual token; and, 500 redemption by the second, recipient user of the virtual token. Fig. 1 illustrates the mobile devices 4, 6 for facilitating the financial transactions);


Bryant does not disclose but Adogla teaches
-the virtual object having a set of associated task rules (Adogla, Column 13, lines 49-65; Reference at column 13 discloses at block 518, types of hardware devices and/or device capabilities that are best suited for performance of particular tasks are determined, and functionality associated with the provided content may similarly be determined. For example, some tasks may be best performed (or only performed) using motion-sensitive handheld game controllers (e.g., a Wiimote® device), using motion sensing systems (e.g., a Kinect® system), a camera (whether video and/or still image), a tilt or other motion sensing capability of hardware implemented in a smart phone device, and the like. In addition, in one embodiment, a user may receive information about a task via accessed content (e.g., an electronic game), but may use one or more separate hardware devices outside of the game to perform the task (interpreted as a virtual game providing virtual objects associated with tasks); 
-determining that the set of associated task rules have been fulfilled (Adogla, Column 14, lines 17-38; Reference at column 14 discloses at block 523, a determination is made that the performance of one or more of the tasks has been completed by the user. For example, a user playing the game may perform the task, and the game may send a communication indicating that the task performance is complete (optionally along with any results generated by completing the task) to game service system 310 and/or task provider system 308.); 
-and permitting, in response to determining that the set of associated task rules have been fulfilled, the second account to interact with the virtual object on the second device (Adogla, Column 14, lines 17-38 and Column 15, lines 11-25; Reference at column 14 discloses at block 523, a determination is made that the performance of one or more of the tasks has been completed by the user. For example, a user playing the game may perform the task, and the game may send a communication indicating that the task performance is complete (optionally along with any results generated by completing the task) to game service system 310 and/or task provider system 308. Column 15 discloses if a task is selected, at decision block 614 it is determined whether the performance of the selected task is completed in the electronic game. If the task is completed, at decision block 618, it is determined whether task completion verification is to be performed. If the task is of a type that has completion verification, such verification occurs at block 622. After block 622, or if verification is not performed, virtual rewards of different types may be provided to the user or users who participated in the task completion at block 626 (although virtual rewards may not be provided if verification activities in block 622 are not successfully performed). As described above, depending on a type of task, smaller rewards for tasks without verification or larger rewards for tasks requiring verification may be offered. This is interpreted as the a secondary user (having an associated account) receiving ability to interact with virtual objects as the completion of the tasks (i.e. fulfillment) yields larger rewards which can include virtual currency).  

Bryant and Adogla are combinable because they are in the same field of endeavor regarding facilitating virtual transactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the location based AR exchange features of Bryant to include the task providing features of Adogla in order to provide the user with techniques for using location-based augmented reality for the exchange of items based on location sensing and associated triggering icons between mobile users where the recipient user can retrieve and redeem a value item representing currency or purchasing power as taught by Bryant while incorporating the task providing features of Adogla in order to allow for automated operations of a system that receives multiple tasks from a task fulfillment system and provides the multiple tasks to multiple users as part of playing an electronic game in which users can be compensated based on performance of the task, applicable to improving virtual transaction and user interaction in AR systems such as those taught in Bryant.

In regards to claim 3. (New) Bryant in view of Adogla teach the system of claim 2.
Bryant further discloses
-wherein the virtual object is associated with an amount of monetary funds provided by the first account to be retrievable by the second account (Bryant, paragraph [0043]; Reference discloses FIG. 2 provides an overview showing the steps for a first, provider person or entity to successfully leave a virtual token with a financial or other value in a specific location, pay for that value, and notify one or more second, recipient users such as people or entities. This shows how the one or more second users can locate, retrieve, and redeem the tokens. Token can reflect monetary funds to be exchanged as disclosed in previous paragraph [0034]).  

In regards to claim 4. (New) Bryant in view of Adogla teach the system of claim 3.
Bryant does not disclose but Adogla teaches
-wherein the set of associated task rules correspond to a specified change in the Adogla, Column 13, lines 49-65 and Column 14, lines 17-38; Reference at column 13 discloses at block 518, types of hardware devices and/or device capabilities that are best suited for performance of particular tasks are determined, and functionality associated with the provided content may similarly be determined. For example, some tasks may be best performed (or only performed) using motion-sensitive handheld game controllers (e.g., a Wiimote® device), using motion sensing systems (e.g., a Kinect® system), a camera (whether video and/or still image), a tilt or other motion sensing capability of hardware implemented in a smart phone device, and the like. In addition, in one embodiment, a user may receive information about a task via accessed content (e.g., an electronic game), but may use one or more separate hardware devices outside of the game to perform the task (interpreted as a virtual game having virtual objects and associated with tasks) Column 14 discloses At block 523, a determination is made that the performance of one or more of the tasks has been completed by the user. For example, a user playing the game may perform the task, and the game may send a communication indicating that the task performance is complete (optionally along with any results generated by completing the task) to game service system 310 and/or task provider system 308 (interpreted as the change associated with task completion)).  
Adogla does not explicitly disclose 
-real world (environment) (However, the primary reference Bryant previously discloses in paragraphs [0068], that FIG. 7D depicts an exemplary result shown on the second, recipient user(s) user interface (UI) when the recipient user looks around and finds the triggering icon. The triggering icon is highlighted and floats above the target spot at the specific physical location previously identified. The second, recipient user can do a variety of things in response to such “discovery” of the specific physical location/triggering icon, including for example: 1) If the icon has content inside: opening the container (triggering icon), typically with a single click, and displaying the contents. Change in token interpreted as change in real-world environment since token is seen as superimposed within physical location)
Bryant and Adogla are combinable because they are in the same field of endeavor regarding facilitating virtual transactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the location based AR exchange features of Bryant to include the task providing features of Adogla in order to provide the user with techniques for using location-based augmented reality for the exchange of items based on location sensing and associated triggering icons between mobile users where the recipient user can retrieve and redeem a value item representing currency or purchasing power as taught by Bryant while incorporating the task providing features of Adogla in order to allow for automated operations of a system that receives multiple tasks from a task fulfillment system and provides the multiple tasks to multiple users as part of playing an electronic game in which users can be compensated based on performance of the task, applicable to improving virtual transaction and user interaction in AR systems such as those taught in Bryant.

In regards to claim 5. (New) Bryant in view of Adogla teach the system of claim 4.
Bryant does not disclose but Adogla teaches
-wherein determining that the set of associated task rules have been fulfilled comprises determining that the specified change in the Adogla, Column 14, lines 17-38 and Column 15, lines 11-25; Reference at column 14 discloses at block 523, a determination is made that the performance of one or more of the tasks has been completed by the user. For example, a user playing the game may perform the task, and the game may send a communication indicating that the task performance is complete (optionally along with any results generated by completing the task) to game service system 310 and/or task provider system 308. Column 15 discloses if a task is selected, at decision block 614 it is determined whether the performance of the selected task is completed in the electronic game. If the task is completed, at decision block 618, it is determined whether task completion verification is to be performed. If the task is of a type that has completion verification, such verification occurs at block 622. After block 622, or if verification is not performed, virtual rewards of different types may be provided to the user or users who participated in the task completion at block 626).  
Adogla does not explicitly disclose 
-real world (environment) (However, the primary reference Bryant previously discloses in paragraphs [0068], that FIG. 7D depicts an exemplary result shown on the second, recipient user(s) user interface (UI) when the recipient user looks around and finds the triggering icon. The triggering icon is highlighted and floats above the target spot at the specific physical location previously identified. The second, recipient user can do a variety of things in response to such “discovery” of the specific physical location/triggering icon, including for example: 1) If the icon has content inside: opening the container (triggering icon), typically with a single click, and displaying the contents. Change in token interpreted as change in real-world environment since token is seen as superimposed within physical location)
Bryant and Adogla are combinable because they are in the same field of endeavor regarding facilitating virtual transactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the location based AR exchange features of Bryant to include the task providing features of Adogla in order to provide the user with techniques for using location-based augmented reality for the exchange of items based on location sensing and associated triggering icons between mobile users where the recipient user can retrieve and redeem a value item representing currency or purchasing power as taught by Bryant while incorporating the task providing features of Adogla in order to allow for automated operations of a system that receives multiple tasks from a task fulfillment system and provides the multiple tasks to multiple users as part of playing an electronic game in which users can be compensated based on performance of the task, applicable to improving virtual transaction and user interaction in AR systems such as those taught in Bryant.

In regards to claim 6. (New) Bryant in view of Adogla teach the system of claim 5.
Bryant does not disclose but Adogla teaches
-wherein an interaction by the second account on the second device with the virtual object causes the amount of monetary funds provided by the first account to be transferred to the second account (Adogla, Column 14, lines 17-38 and Column 15, lines 11-25; Reference at column 14 discloses at block 523, a determination is made that the performance of one or more of the tasks has been completed by the user. For example, a user playing the game may perform the task, and the game may send a communication indicating that the task performance is complete (optionally along with any results generated by completing the task) to game service system 310 and/or task provider system 308. Column 15 discloses if a task is selected, at decision block 614 it is determined whether the performance of the selected task is completed in the electronic game. If the task is completed, at decision block 618, it is determined whether task completion verification is to be performed. If the task is of a type that has completion verification, such verification occurs at block 622. After block 622, or if verification is not performed, virtual rewards of different types may be provided to the user or users who participated in the task completion at block 626 (although virtual rewards may not be provided if verification activities in block 622 are not successfully performed). As described above, depending on a type of task, smaller rewards for tasks without verification or larger rewards for tasks requiring verification may be offered. This is interpreted as the user receiving notification of tasks to be performed regarding the game or virtual world having virtual objects as the completion of the tasks yields larger rewards which can include virtual currency).  
Bryant and Adogla are combinable because they are in the same field of endeavor regarding facilitating virtual transactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the location based AR exchange features of Bryant to include the task providing features of Adogla in order to provide the user with techniques for using location-based augmented reality for the exchange of items based on location sensing and associated triggering icons between mobile users where the recipient user can retrieve and redeem a value item representing currency or purchasing power as taught by Bryant while incorporating the task providing features of Adogla in order to allow for automated operations of a system that receives multiple tasks from a task fulfillment system and provides the multiple tasks to multiple users as part of playing an electronic game in which users can be compensated based on performance of the task, applicable to improving virtual transaction and user interaction in AR systems such as those taught in Bryant.

In regards to claim 7. (New) Bryant in view of Adogla teach the system of claim 6.
Bryant further discloses
-wherein the operations further comprise removing the virtual object from the augmented reality experience in response to the amount of monetary funds provided by the first account being transferred to the second account (Bryant, paragraph [0068]; Reference discloses the second, recipient user can do a variety of things in response to such “discovery” of the specific physical location/triggering icon, including for example: 1) If the icon has content inside: opening the container (triggering icon), typically with a single click, and displaying the contents, which contents may be, e.g., icons for pictures, movies, messages, etc.; 2) If the triggering icon itself is the actual content, for example a free drink, then activating the triggering icon, for example by double clicking, then “dropping” the coin into the second, recipient user's “pocket” (i.e., downloading it into the second, recipient user's mobile device such as a smart phone). The dropping example would remove the virtual object from display in the AR experience).  

In regards to claim 8. (New) Bryant in view of Adogla teach the system of claim 3.
Bryant does not disclose but Adogla teaches
-wherein presenting the virtual object for viewing in the augmented reality experience by the second device comprises presenting a requirement for a completion of a task based on the set of associated task rules (Adogla, Column 14, lines 17-38 and Column 15, lines 11-25; Reference at column 14 discloses at block 523, a determination is made that the performance of one or more of the tasks has been completed by the user. For example, a user playing the game may perform the task, and the game may send a communication indicating that the task performance is complete (optionally along with any results generated by completing the task) to game service system 310 and/or task provider system 308. Column 15 discloses if a task is selected, at decision block 614 it is determined whether the performance of the selected task is completed in the electronic game. If the task is completed, at decision block 618, it is determined whether task completion verification is to be performed. If the task is of a type that has completion verification, such verification occurs at block 622. After block 622, or if verification is not performed, virtual rewards of different types may be provided to the user or users who participated in the task completion at block 626).  
Bryant and Adogla are combinable because they are in the same field of endeavor regarding facilitating virtual transactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the location based AR exchange features of Bryant to include the task providing features of Adogla in order to provide the user with techniques for using location-based augmented reality for the exchange of items based on location sensing and associated triggering icons between mobile users where the recipient user can retrieve and redeem a value item representing currency or purchasing power as taught by Bryant while incorporating the task providing features of Adogla in order to allow for automated operations of a system that receives multiple tasks from a task fulfillment system and provides the multiple tasks to multiple users as part of playing an electronic game in which users can be compensated based on performance of the task, applicable to improving virtual transaction and user interaction in AR systems such as those taught in Bryant.

In regards to claim 9. (New) Bryant in view of Adogla teach the system of claim 2.
Bryant further discloses
-wherein the operations further comprise determining that the second account is authorized to view the virtual object (Bryant Fig. 2 and paragraph [0043]; Reference discloses such methods can include 100 placement of the virtual token/triggering icon; 200 authorization for at least one second, recipient user to access the virtual token), wherein the virtual object is presented for viewing in the augmented reality experience by the second device in response determining that the second account is authorized to view the virtual object (Bryant, Fig. 2 and paragraph [0043]; Reference discloses 400 retrieval by the second, recipient user of the virtual token; and, 500 redemption by the second, recipient user of the virtual token).  

In regards to claim 10. (New) Bryant in view of Adogla teach the system of claim 9.
Bryant further discloses
-wherein the second account is determined to be authorized based on at least one of a proximity of the second device to the first device, a social graph connection between the first account and the second account, determining a connection of the second account to a geo-location of the virtual object, an identity associated with the second account, or an authentication of the second account (Bryant, paragraph [0032]; Reference at paragraph [0032] discloses the mobile application can comprise capture of a triggering icon such as an image of a physical location, a geotag of a specific location based on longitude, latitude, altitude, bearing, etc., and associating the triggering icon with the location. This triggering icon is then triggered when the second user(s) encounters the triggering icon, for example by holding his or her mobile phone within 20 feet/6 meters of the physical location or by capturing a location image of the physical location, which location image. Paragraph [0051] discloses authorization step 200 comprises receiving data from the first, provider user 208, communicating with a financial server to authorize the transaction 206, approving the transaction 202, storing data 210 and notifying the second, recipient user of the existence and/or location of the virtual token 300 (interpreted as authorization based on proximity and geo-location of virtual object).  

In regards to claim 11. (New) Bryant discloses a method comprising: 
-receiving, from an account operating on a computing device, first image data of a real- world environment at a location (Bryant, Fig. 2 paragraph [0043]; Reference discloses FIG. 2 provides an overview showing the steps for a first, provider person or entity to successfully leave a virtual token (i.e. virtual object in a real-world environment captured in an augmented reality experience as first image data by a first device having first account) with a financial or other value in a specific location, pay for that value, and notify one or more second, recipient users such as people or entities….400 retrieval by the second, recipient user of the virtual token; and, 500 redemption by the second, recipient user of the virtual token. Fig. 1 illustrates the mobile devices 4, 6 for facilitating the financial transactions); 
-determining, from identifying characteristics of the first image data, that a virtual object is available to be provided for display (Bryant, Fig. 2 paragraph [0043] and [0044]; Reference discloses FIG. 2 provides an overview showing the steps for a first, provider person or entity to successfully leave a virtual token with a financial or other value in a specific location, pay for that value, and notify one or more second, recipient users such as people or entities. This shows how the one or more second users can locate, retrieve, and redeem the tokens. Such methods can include 100 placement of the virtual token/triggering icon; 200 authorization for at least one second, recipient user to access the virtual token; 300 notification of the second, recipient user of the existence and/or location of the virtual token; 400 retrieval by the second, recipient user of the virtual token; and, 500 redemption by the second, recipient user of the virtual token. Fig. 1 illustrates the mobile devices 4, 6 for facilitating the financial transactions. Paragraph [0044] discloses in exemplary FIG. 3, the steps for placement of a placement of the virtual token/triggering icon 100 can include selecting a reward or other virtual value item 102, selecting a token or icon to represent the virtual value item 104; selecting a target token such as a geotag token 106 and designating at least one recipient (second user(s)) 108 (placement/location interpreted as identifying characteristics); 
-presenting, to the computing device, the virtual object for viewing in an augmented reality (Bryant, Fig. 2 paragraph [0043] and [0044]; Reference discloses FIG. 2 provides an overview showing the steps for a first, provider person or entity to successfully leave a virtual token with a financial or other value in a specific location, pay for that value, and notify one or more second, recipient users such as people or entities. This shows how the one or more second users can locate, retrieve, and redeem the tokens. Such methods can include 100 placement of the virtual token/triggering icon; 200 authorization for at least one second, recipient user to access the virtual token; 300 notification of the second, recipient user of the existence and/or location of the virtual token; 400 retrieval by the second, recipient user of the virtual token; and, 500 redemption by the second, recipient user of the virtual token. Fig. 1 illustrates the mobile devices 4, 6 for facilitating the financial transactions), 

-receiving, from the account operating on the computing device, second image data of the real-world environment at the location (Bryant, Fig. 2 paragraph [0043]; Reference discloses FIG. 2 provides an overview showing the steps for a first, provider person or entity to successfully leave a virtual token with a financial or other value in a specific location, pay for that value, and notify one or more second, recipient users such as people or entities. This shows how the one or more second users can locate, retrieve, and redeem the tokens. Such methods can include 100 placement of the virtual token/triggering icon; 200 authorization for at least one second, recipient user to access the virtual token; 300 notification of the second, recipient user of the existence and/or location of the virtual token; 400 retrieval by the second, recipient user of the virtual token; and, 500 redemption by the second, recipient user of the virtual token. Fig. 1 illustrates the mobile devices 4, 6 for facilitating the financial transactions); 


Bryant does not disclose but Adogla teaches
-the virtual object including a requirement for a completion of a task (Adogla, Column 14, lines 17-38; Reference at column 14 discloses at block 523, a determination is made that the performance of one or more of the tasks has been completed by the user. For example, a user playing the game may perform the task, and the game may send a communication indicating that the task performance is complete (optionally along with any results generated by completing the task) to game service system 310 and/or task provider system 308.); 3Application No. 17/717,307 Attorney Docket No. OCP.D2019.000551.US2 
-determining, based on the second image data, the completion of the task (Adogla, Column 14, lines 17-38 and Column 15, lines 11-25; Reference at column 14 discloses at block 523, a determination is made that the performance of one or more of the tasks has been completed by the user); 
-and transforming, in response to determining the completion of the task, the virtual object on the computing device (Adogla, Column 14, lines 17-38 and Column 15, lines 11-25; Reference at column 14 discloses at block 523, a determination is made that the performance of one or more of the tasks has been completed by the user. For example, a user playing the game may perform the task, and the game may send a communication indicating that the task performance is complete (optionally along with any results generated by completing the task) to game service system 310 and/or task provider system 308. Column 15 discloses if a task is selected, at decision block 614 it is determined whether the performance of the selected task is completed in the electronic game. If the task is completed, at decision block 618, it is determined whether task completion verification is to be performed. If the task is of a type that has completion verification, such verification occurs at block 622. After block 622, or if verification is not performed, virtual rewards of different types may be provided to the user or users who participated in the task completion at block 626 (although virtual rewards may not be provided if verification activities in block 622 are not successfully performed). As described above, depending on a type of task, smaller rewards for tasks without verification or larger rewards for tasks requiring verification may be offered. This is interpreted as interaction with virtual objects in response to the completion of the tasks yields larger rewards which can include virtual currency).  
Bryant and Adogla are combinable because they are in the same field of endeavor regarding facilitating virtual transactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the location based AR exchange features of Bryant to include the task providing features of Adogla in order to provide the user with techniques for using location-based augmented reality for the exchange of items based on location sensing and associated triggering icons between mobile users where the recipient user can retrieve and redeem a value item representing currency or purchasing power as taught by Bryant while incorporating the task providing features of Adogla in order to allow for automated operations of a system that receives multiple tasks from a task fulfillment system and provides the multiple tasks to multiple users as part of playing an electronic game in which users can be compensated based on performance of the task, applicable to improving virtual transaction and user interaction in AR systems such as those taught in Bryant.

In regards to claim 12. (New) Bryant in view of Adogla teach the method of claim 11.
Bryant further discloses
-wherein the account is a first account, and the virtual object is associated with an amount of monetary funds provided by a second account to be retrievable by the first account (Bryant, paragraph [0043]; Reference discloses FIG. 2 provides an overview showing the steps for a first, provider person or entity to successfully leave a virtual token with a financial or other value in a specific location, pay for that value, and notify one or more second, recipient users such as people or entities. This shows how the one or more users can locate, retrieve, and redeem the tokens. Token can reflect monetary funds to be exchanged as disclosed in previous paragraph [0034]).  

In regards to claim 13. (New) Bryant in view of Adogla teach the method of claim 12.
Bryant further discloses
-further comprising transferring, in response to determining the completion of the task, the amount of monetary funds provided by the second account to the first account (Bryant, paragraph [0056]; Reference discloses that FIG. 6 illustrates how the recipient's mobile device will store data representative of the reward they have retrieved. This data can be transmitted visually, electronically, or otherwise to a retailer who can contact the server to validate and execute the reward. Further, the value items may be associated with and stored in the second, recipient user's account on the server or cached locally on the mobile computing device that the second, recipient user is using to find the item).  

In regards to claim 14. (New) Bryant in view of Adogla teach the method of claim 12.
Bryant does not disclose but Adogla teaches
-wherein the completion of the task corresponds to a specified change in the Adogla, Column 14, lines 17-38 and Column 15, lines 11-25; Reference at column 14 discloses at block 523, a determination is made that the performance of one or more of the tasks has been completed by the user. For example, a user playing the game may perform the task, and the game may send a communication indicating that the task performance is complete (optionally along with any results generated by completing the task) to game service system 310 and/or task provider system 308. Column 15 discloses if a task is selected, at decision block 614 it is determined whether the performance of the selected task is completed in the electronic game. If the task is completed, at decision block 618, it is determined whether task completion verification is to be performed. If the task is of a type that has completion verification, such verification occurs at block 622. After block 622, or if verification is not performed, virtual rewards of different types may be provided to the user or users who participated in the task completion at block 626).  
Adogla does not explicitly disclose 
-real world (environment) (However, the primary reference Bryant previously discloses in paragraphs [0068], that FIG. 7D depicts an exemplary result shown on the second, recipient user(s) user interface (UI) when the recipient user looks around and finds the triggering icon. The triggering icon is highlighted and floats above the target spot at the specific physical location previously identified. The second, recipient user can do a variety of things in response to such “discovery” of the specific physical location/triggering icon, including for example: 1) If the icon has content inside: opening the container (triggering icon), typically with a single click, and displaying the contents. Change in token interpreted as change in real-world environment since token is seen as superimposed within physical location)
 Bryant and Adogla are combinable because they are in the same field of endeavor regarding facilitating virtual transactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the location based AR exchange features of Bryant to include the task providing features of Adogla in order to provide the user with techniques for using location-based augmented reality for the exchange of items based on location sensing and associated triggering icons between mobile users where the recipient user can retrieve and redeem a value item representing currency or purchasing power as taught by Bryant while incorporating the task providing features of Adogla in order to allow for automated operations of a system that receives multiple tasks from a task fulfillment system and provides the multiple tasks to multiple users as part of playing an electronic game in which users can be compensated based on performance of the task, applicable to improving virtual transaction and user interaction in AR systems such as those taught in Bryant.

In regards to claim 15. (New) Bryant in view of Adogla teach the method of claim 14.
Bryant does not disclose but Adogla teaches
-wherein determining the completion of the task comprises determining that the specified change in the Adogla, Column 14, lines 17-38 and Column 15, lines 11-25; Reference at column 14 discloses at block 523, a determination is made that the performance of one or more of the tasks has been completed by the user. For example, a user playing the game may perform the task, and the game may send a communication indicating that the task performance is complete (optionally along with any results generated by completing the task) to game service system 310 and/or task provider system 308. Column 15 discloses if a task is selected, at decision block 614 it is determined whether the performance of the selected task is completed in the electronic game. If the task is completed, at decision block 618, it is determined whether task completion verification is to be performed. If the task is of a type that has completion verification, such verification occurs at block 622. After block 622, or if verification is not performed, virtual rewards of different types may be provided to the user or users who participated in the task completion at block 626).  
Adogla does not explicitly disclose 
-real world (environment) (However, the primary reference Bryant previously discloses in paragraphs [0068], that FIG. 7D depicts an exemplary result shown on the second, recipient user(s) user interface (UI) when the recipient user looks around and finds the triggering icon. The triggering icon is highlighted and floats above the target spot at the specific physical location previously identified. The second, recipient user can do a variety of things in response to such “discovery” of the specific physical location/triggering icon, including for example: 1) If the icon has content inside: opening the container (triggering icon), typically with a single click, and displaying the contents. Change in token interpreted as change in real-world environment since token is seen as superimposed within physical location).  
Bryant and Adogla are combinable because they are in the same field of endeavor regarding facilitating virtual transactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the location based AR exchange features of Bryant to include the task providing features of Adogla in order to provide the user with techniques for using location-based augmented reality for the exchange of items based on location sensing and associated triggering icons between mobile users where the recipient user can retrieve and redeem a value item representing currency or purchasing power as taught by Bryant while incorporating the task providing features of Adogla in order to allow for automated operations of a system that receives multiple tasks from a task fulfillment system and provides the multiple tasks to multiple users as part of playing an electronic game in which users can be compensated based on performance of the task, applicable to improving virtual transaction and user interaction in AR systems such as those taught in Bryant.

In regards to claim 16. (New) Bryant in view of Adogla teach the method of claim 11.
Bryant further discloses
-wherein transforming the virtual object comprises removing the virtual object from the augmented reality experience (Bryant, paragraph [0068]; Reference discloses the second, recipient user can do a variety of things in response to such “discovery” of the specific physical location/triggering icon, including for example: 1) If the icon has content inside: opening the container (triggering icon), typically with a single click, and displaying the contents, which contents may be, e.g., icons for pictures, movies, messages, etc.; 2) If the triggering icon itself is the actual content, for example a free drink, then activating the triggering icon, for example by double clicking, then “dropping” the coin into the second, recipient user's “pocket” (i.e., downloading it into the second, recipient user's mobile device such as a smart phone). The dropping example would remove the virtual object from display in the AR experience).  

In regards to claim 17. (New) Bryant in view of Adogla teach the method of claim 11.
Bryant further discloses
-further comprising determining that the account is authorized to view the virtual object (Bryant Fig. 2 and paragraph [0043]; Reference discloses such methods can include 100 placement of the virtual token/triggering icon; 200 authorization for at least one second, recipient user to access the virtual token), wherein the virtual object is presented for viewing in the augmented reality experience by the computing device in response determining that the account is authorized to view the virtual object (Bryant, Fig. 2 and paragraph [0043]; Reference discloses 400 retrieval by the second, recipient user of the virtual token; and, 500 redemption by the second, recipient user of the virtual token).  

In regards to claim 18. (New) Bryant in view of Adogla teach the method of claim 17.
Bryant further discloses
-wherein the account is determined to be authorized based on at least one of a proximity of the second device to the first device, a social graph connection between the first account and the second account, determining a connection of the 4Application No. 17/717,307 Attorney Docket No. OCP.D2019.000551.US2 second account to a geo-location of the virtual object, an identity associated with the second account, or an authentication of the second account (Bryant, paragraph [0032]; Reference at paragraph [0032] discloses the mobile application can comprise capture of a triggering icon such as an image of a physical location, a geotag of a specific location based on longitude, latitude, altitude, bearing, etc., and associating the triggering icon with the location. This triggering icon is then triggered when the second user(s) encounters the triggering icon, for example by holding his or her mobile phone within 20 feet/6 meters of the physical location or by capturing a location image of the physical location, which location image. Paragraph [0051] discloses authorization step 200 comprises receiving data from the first, provider user 208, communicating with a financial server to authorize the transaction 206, approving the transaction 202, storing data 210 and notifying the second, recipient user of the existence and/or location of the virtual token 300 (interpreted as authorization based on proximity and geo-location of virtual object)  

In regards to claim 19. (New) Bryant discloses a non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations (Bryant, paragraph [0041]; Reference discloses non-transitory CRM) comprising: 
-receiving, from a first account, a request to place a virtual object in a real-world environment captured in an augmented reality experience as first image data by a first device (Bryant, Fig. 2 paragraph [0043]; Reference discloses FIG. 2 provides an overview showing the steps for a first, provider person or entity to successfully leave a virtual token (i.e. place a virtual object in a real-world environment captured in an augmented reality experience as first image data by a first device having first account) with a financial or other value in a specific location, pay for that value, and notify one or more second, recipient users such as people or entities….400 retrieval by the second, recipient user of the virtual token; and, 500 redemption by the second, recipient user of the virtual token. Fig. 1 illustrates the mobile devices 4, 6 for facilitating the financial transactions),

 -generating the virtual object for presentment in the augmented reality experience (Bryant, Fig. 2 paragraph [0043]; Reference discloses FIG. 2 provides an overview showing the steps for a first, provider person or entity to successfully leave a virtual token (i.e. generated virtual object in augmented reality experience) with a financial or other value in a specific location, pay for that value, and notify one or more second, recipient users such as people or entities….400 retrieval by the second, recipient user of the virtual token; Fig. 1 illustrates the mobile devices 4, 6 for facilitating the financial transactions); 
-detecting, from second image data of the real-world environment captured by a second account operating on a second device in the augmented reality experience, identifying characteristics that indicate the second image data is related to the first image date (Bryant, Fig. 2 paragraph [0043] and [0044]; Reference discloses FIG. 2 provides an overview showing the steps for a first, provider person or entity to successfully leave a virtual token with a financial or other value in a specific location, pay for that value, and notify one or more second, recipient users such as people or entities. This shows how the one or more second users can locate, retrieve, and redeem the tokens. Such methods can include 100 placement of the virtual token/triggering icon; 200 authorization for at least one second, recipient user to access the virtual token; 300 notification of the second, recipient user of the existence and/or location of the virtual token; 400 retrieval by the second, recipient user of the virtual token; and, 500 redemption by the second, recipient user of the virtual token. Fig. 1 illustrates the mobile devices 4, 6 for facilitating the financial transactions. Paragraph [0044] discloses in exemplary FIG. 3, the steps for placement of a placement of the virtual token/triggering icon 100 can include selecting a reward or other virtual value item 102, selecting a token or icon to represent the virtual value item 104; selecting a target token such as a geotag token 106 and designating at least one recipient (second user(s)) 108 (placement/location interpreted as identifying characteristics); 
-determining that the second account is authorized to view the virtual object (Bryant Fig. 2 and paragraph [0043]; Reference discloses such methods can include 100 placement of the virtual token/triggering icon; 200 authorization for at least one second, recipient user to access the virtual token); 
-presenting, in response determining that the second account is authorized to view the virtual object, the virtual object for viewing in the augmented reality experience by the second device (Bryant, Fig. 2 paragraph [0043] and [0044]; Reference discloses FIG. 2 provides an overview showing the steps for a first, provider person or entity to successfully leave a virtual token with a financial or other value in a specific location, pay for that value, and notify one or more second, recipient users such as people or entities. This shows how the one or more second users can locate, retrieve, and redeem the tokens. Such methods can include 100 placement of the virtual token/triggering icon; 200 authorization for at least one second, recipient user to access the virtual token; 300 notification of the second, recipient user of the existence and/or location of the virtual token; 400 retrieval by the second, recipient user of the virtual token; and, 500 redemption by the second, recipient user of the virtual token. Fig. 1 illustrates the mobile devices 4, 6 for facilitating the financial transactions); 


Bryant does not disclose but Adogla teaches
-the virtual object having a set of associated task rules (Adogla, Column 13, lines 49-65; Reference at column 13 discloses at block 518, types of hardware devices and/or device capabilities that are best suited for performance of particular tasks are determined, and functionality associated with the provided content may similarly be determined. For example, some tasks may be best performed (or only performed) using motion-sensitive handheld game controllers (e.g., a Wiimote® device), using motion sensing systems (e.g., a Kinect® system), a camera (whether video and/or still image), a tilt or other motion sensing capability of hardware implemented in a smart phone device, and the like. In addition, in one embodiment, a user may receive information about a task via accessed content (e.g., an electronic game), but may use one or more separate hardware devices outside of the game to perform the task (interpreted as a virtual game providing virtual objects associated with tasks); 
-determining that the set of associated task rules have been fulfilled (Adogla, Column 14, lines 17-38; Reference at column 14 discloses at block 523, a determination is made that the performance of one or more of the tasks has been completed by the user. For example, a user playing the game may perform the task, and the game may send a communication indicating that the task performance is complete (optionally along with any results generated by completing the task) to game service system 310 and/or task provider system 308);  
-and transferring, in response to determining that the set of associated task rules have been fulfilled, the amount of monetary funds provided by the second account to the first account (Adogla, Column 14, lines 17-38 and Column 15, lines 11-25; Reference at column 14 discloses at block 523, a determination is made that the performance of one or more of the tasks has been completed by the user. For example, a user playing the game may perform the task, and the game may send a communication indicating that the task performance is complete (optionally along with any results generated by completing the task) to game service system 310 and/or task provider system 308. Column 15 discloses if a task is selected, at decision block 614 it is determined whether the performance of the selected task is completed in the electronic game. If the task is completed, at decision block 618, it is determined whether task completion verification is to be performed. If the task is of a type that has completion verification, such verification occurs at block 622. After block 622, or if verification is not performed, virtual rewards of different types may be provided to the user or users who participated in the task completion at block 626 (although virtual rewards may not be provided if verification activities in block 622 are not successfully performed). As described above, depending on a type of task, smaller rewards for tasks without verification or larger rewards for tasks requiring verification may be offered. This is interpreted as the a secondary user (having an associated account) receiving ability to interact with virtual objects as the completion of the tasks (i.e. fulfillment) yields larger rewards which can include virtual currency),.  

Bryant and Adogla are combinable because they are in the same field of endeavor regarding facilitating virtual transactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the location based AR exchange features of Bryant to include the task providing features of Adogla in order to provide the user with techniques for using location-based augmented reality for the exchange of items based on location sensing and associated triggering icons between mobile users where the recipient user can retrieve and redeem a value item representing currency or purchasing power as taught by Bryant while incorporating the task providing features of Adogla in order to allow for automated operations of a system that receives multiple tasks from a task fulfillment system and provides the multiple tasks to multiple users as part of playing an electronic game in which users can be compensated based on performance of the task, applicable to improving virtual transaction and user interaction in AR systems such as those taught in Bryant.

In regards to claim 20. (New) Bryant in view of Adogla teach the non-transitory machine-readable medium of claim 19.
Bryant does not disclose but Adogla teaches
-wherein determining that the set of associated task rules have been fulfilled comprises determining that the specified change in the real-world environment has been detected (Adogla, Column 14, lines 17-38 and Column 15, lines 11-25; Reference at column 14 discloses at block 523, a determination is made that the performance of one or more of the tasks has been completed by the user. For example, a user playing the game may perform the task, and the game may send a communication indicating that the task performance is complete (optionally along with any results generated by completing the task) to game service system 310 and/or task provider system 308. Column 15 discloses if a task is selected, at decision block 614 it is determined whether the performance of the selected task is completed in the electronic game. If the task is completed, at decision block 618, it is determined whether task completion verification is to be performed. If the task is of a type that has completion verification, such verification occurs at block 622. After block 622, or if verification is not performed, virtual rewards of different types may be provided to the user or users who participated in the task completion at block 626).  
Adogla does not explicitly disclose 
-real world (environment) (However, the primary reference Bryant previously discloses in paragraphs [0068], that FIG. 7D depicts an exemplary result shown on the second, recipient user(s) user interface (UI) when the recipient user looks around and finds the triggering icon. The triggering icon is highlighted and floats above the target spot at the specific physical location previously identified. The second, recipient user can do a variety of things in response to such “discovery” of the specific physical location/triggering icon, including for example: 1) If the icon has content inside: opening the container (triggering icon), typically with a single click, and displaying the contents. Change in token interpreted as change in real-world environment since token is seen as superimposed within physical location)  
Bryant and Adogla are combinable because they are in the same field of endeavor regarding facilitating virtual transactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the location based AR exchange features of Bryant to include the task providing features of Adogla in order to provide the user with techniques for using location-based augmented reality for the exchange of items based on location sensing and associated triggering icons between mobile users where the recipient user can retrieve and redeem a value item representing currency or purchasing power as taught by Bryant while incorporating the task providing features of Adogla in order to allow for automated operations of a system that receives multiple tasks from a task fulfillment system and provides the multiple tasks to multiple users as part of playing an electronic game in which users can be compensated based on performance of the task, applicable to improving virtual transaction and user interaction in AR systems such as those taught in Bryant.

In regards to claim 21. (New) Bryant in view of Adogla teach the non-transitory machine-readable medium of claim 19.
Bryant further discloses
-wherein the second account is determined to be authorized based on at least one of a proximity of the second device to the first device, a social graph connection between the first account and the second account, determining a connection of the second account to a geo-location of the virtual object, an identity associated with the second account, or an authentication of the second account (Bryant, paragraph [0032]; Reference at paragraph [0032] discloses the mobile application can comprise capture of a triggering icon such as an image of a physical location, a geotag of a specific location based on longitude, latitude, altitude, bearing, etc., and associating the triggering icon with the location. This triggering icon is then triggered when the second user(s) encounters the triggering icon, for example by holding his or her mobile phone within 20 feet/6 meters of the physical location or by capturing a location image of the physical location, which location image. Paragraph [0051] discloses authorization step 200 comprises receiving data from the first, provider user 208, communicating with a financial server to authorize the transaction 206, approving the transaction 202, storing data 210 and notifying the second, recipient user of the existence and/or location of the virtual token 300 (interpreted as authorization based on proximity and geo-location of virtual object).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619